EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATERELEASE Investor andPress Contact: Brian K. Finneran Executive Vice President & Chief Financial Officer (631) 208-2400 4 West Second Street Riverhead, NY 11901 (631) 208-2400 (Voice) - (631) 727-3214 (FAX) invest@suffolkbancorp.com SUFFOLK BANCORP REPORTSTHIRD QUARTER 2015 RESULTS Third Quarter 2015 Highlights ·Net income increased by 31.7% to $4.9 million versus third quarter 2014 ·Total loans outstanding increased by 5.6% versus second quarter 2015 and 23.6% versus third quarter 2014 ·Demand deposits, representing 45% of total deposits at September 30, 2015, increased by 4.5% versus second quarter 2015 and 17.6% versus third quarter 2014 ·Maintained exceptionally low cost of funds of 0.18% during third quarter 2015 ·Core operating efficiency ratio improved to 61.8% versus 69.2% in third quarter 2014 ·Tangible book value per share increased by 6.3% to $16.42 at September 30, 2015 versus comparable 2014 date Riverhead, New York, October 21, 2015 — Suffolk Bancorp (the "Company") (NASDAQ - SUBK), parent company of Suffolk County National Bank (the "Bank"), today reported net income of $4.9 million, or $0.42 per diluted common share, for the third quarter of 2015 compared to $3.7 million, or $0.32 per diluted common share, a year ago. For the nine months ended September 30, 2015, the Company recorded net income of $14.1 million, or $1.19 per diluted common share, versus $11.2 million, or $0.96 per diluted common share for the comparable 2014 year-to-date period. The 31.7% increase in third quarter 2015 reported earnings versus the comparable 2014 period resulted from a $1.8 million increase in net interest income and a $568 thousand reduction in total operating expenses. Partially offsetting these improvements was a $123 thousand reduction in non-interest income and a $100 thousand increase in the provision for loan losses in 2015. President & CEO Howard C. Bluver stated: "I am pleased to report another excellent quarter. It is gratifying to see the expansion strategies we have consistently articulated for our lending and deposit businesses translate into strong financial performance and accelerating momentum across the board. "First, our lending businesses continue to perform exceedingly well. Linked-quarter growth in our total loan portfolio was approximately $83 million, from $1.477 billion at June 30, 2015 to $1.560 billion at September 30, 2015, a 5.6% increase. Total loans at the end of the third quarter represented a 24% increase from the comparable quarter a year ago. Even more impressive, third quarter loan growth was net of the sale of approximately $25 million in multifamily loans that was completed in late September, generating a PRESS RELEASE October21, 2015 Page2 of 17 net gain of $370 thousand. As we have previously articulated, the strong loan origination machine we have built as we expand west gives us the ability to take advantage of a deep and attractive market for the kind of high quality multifamily loans we are originating in New York City. This gives us the flexibility to periodically complete strategic sales like the one this quarter in order to generate non-interest income, protect our net interest margin and avoid becoming too concentrated in a single product line. We are also pleased to report that our loan pipeline continues to be robust and we remain optimistic about the prospect for continued strong loan growth for the rest of 2015 and into early 2016. "This quarter's results on the lending side clearly show that our core growth strategy of protecting and enhancing our traditional markets on the east end of Long Island, while we simultaneously expand west, is working exactly as envisioned. As the local economy has improved, loan demand has strengthened in our traditional markets. In addition, the loan production offices we opened during the last three years in Melville, Garden City and Long Island City, are all contributing substantially to our results. Because of the success we have had over this period, we are also finding it easier to recruit experienced bankers with established customer relationships in our expansion markets. For all these reasons, we believe we are in the early stages of a proven and successful expansion strategy. "Second, our deposit businesses had another remarkable quarter, allowing us to fund all of our quarterly loan production through core deposit growth. Total core deposits, consisting of demand, N.O.W., savings and money market accounts, grew approximately $84 million during the quarter, from $1.476 billion at June 30, 2015 to $1.560 billion at September 30, 2015, a 5.7% increase. Total deposits, including time accounts, were $1.796 billion at September 30, 2015 and represented a 13.6% increase from the comparable quarter a year ago. Just as impressive, 45%of the third quarter's total deposit growth came from increases in non-interest bearing demand deposits, which grew $35 million in the quarter, from $766 million on June 30, 2015 to $801 million on September 30, 2015, a 4.5% increase. Total demand deposits at September 30, 2015 represented a 17.6% increase from the comparable quarter a year ago. We clearly benefitted from a strong summer season in our traditional markets on the east end of Long Island, including the Hamptons, as well as significant deposit generation coming from new lending customers as we expand west. As our western expansion matures, it is also gratifying to see the seasonality in deposit growth traditionally associated with our east end markets become less pronounced. "The quarterly results on the deposit side continue to prove that the core deposit franchise we have built over 125 years is unique in our marketplace and gives us a significant competitive advantage, particularly in a rising rate environment. At the end of the third quarter, 45% of our total deposits were demand deposits, resulting in an extraordinarily low cost of funds of 18 basis points and an attractive core net interest margin of 3.85%. In addition, core deposits represented 87% of total deposits at September 30, 2015. Our continuing ability to bring in new customer relationships, provide superior customer service and focus on low funding costs is part of our corporate DNA and is something we have benefitted from throughout all interest rate cycles over many decades. We continue to maintain an asset sensitive balance sheet so that, over time, we will benefit from positive earnings leverage as interest rates rise and the yields on our relatively short duration assets grow faster than the costs of our deposit liabilities." Mr. Bluver continued: "Third, credit quality continues to be very strong in all categories. Total non-accrual loans at September 30, 2015 were $7.5 million, or 0.48% of total loans, compared to $5.5 million, or 0.37% of total loans at June 30, 2015. However, this slight quarterly increase in total non-accrual loans was largely the result of a single relationship placed on non-accrual that was significantly paid down shortly after the end of the quarter. Accordingly, total non-accrual loans today are $6.0 million, or 0.38% of quarter-end loans. All other key credit metrics remain solid and reflect our steadfast commitment to a strong credit culture. Early delinquencies (30-89 days past due), which we manage aggressively as a harbinger of future credit issues, remain extremely low at $1.0 million, or 0.06% of total loans at September 30, 2015. Given the continuous improvement we have seen in our credit profile, as well as the strengthening economic conditions in our markets, we believe we are well reserved. Our allowance for loan losses at September 30, 2015 was $20.3 million, or 1.30% of total loans and 271% of total non-accrual loans. "Finally, we continue to be vigilant in controlling operating expenses and improving our efficiency. The successful expansion strategies that have resulted in strong overall financial results during the last three years require significant investment, particularly in attracting the best lending and credit professionals to drive performance. Nevertheless, we have been successful in finding ways to fund these investments by reducing expenses in other areas, a trend clearly reflected in our third quarter results. Total operating expenses in the third quarter were $12.7 million, which is less than the $13.2 million in operating expenses incurred in both the second quarter of 2015 and the comparable quarter a year ago. This improvement in operating leverage, which was accomplished PRESS RELEASE October 21, 2015 Page3 of 17 notwithstanding the significant revenue enhancing investments funded during the last year, translated into an improvement in our core efficiency ratio during the third quarter to 61.8%, from 69.2% in the comparable quarter a year ago. We have proven our ability to balance the need for investment to generate revenue with expense saves and we will continue to do this going forward." Performance and Other Highlights · Asset Quality – Total non-accrual loans were $7.5 million or 0.48% of loans outstanding at September 30, 2015 versus $13.0 million or 0.96% of loans outstanding at December 31, 2014 and $14.7 million or 1.16% of loans outstanding at September 30, 2014. Total accruing loans delinquent 30 days or more were 0.06% of loans outstanding at September 30, 2015 as compared to 0.10% of loans outstanding at December 31, 2014 and 0.25% of loans outstanding at September 30, 2014. The Company recorded net loan charge-offs of $86 thousand in the third quarter of 2015 versus net loan recoveries of $726 thousand in the second quarter of 2015 and net loan recoveries of $72 thousand in the third quarter of 2014. The allowance for loan losses totaled $20.3 million at September 30, 2015 versus $19.2 million at December 31, 2014 and $18.8 million at September 30, 2014, representing 1.30%, 1.42% and 1.49% of total loans, respectively, at such dates. The allowance for loan losses as a percentage of non-accrual loans was 271%, 148% and 128% at September 30, 2015, December 31, 2014 and September 30, 2014, respectively. The Company held no other real estate owned ("OREO") during any of the reported periods. · Capital Strength – The Company's capital ratios continue to exceed all regulatory requirements. The Company's tier 1 leverage ratio was 9.95% at September 30, 2015 versus 10.04% at December 31, 2014 and 10.21% at September 30, 2014. The Company's total risk-based capital ratio was 13.21% at September 30, 2015 as compared to 13.35% at December 31, 2014 and 14.09% at September 30, 2014. The Company's tangible common equity to tangible assets ratio ("TCE ratio") (non-GAAP financial measure) was 9.38% at September 30, 2015 versus 9.50% at December 31, 2014 and 10.07% at September 30, 2014. · Core Deposits – Core deposits, consisting of demand, N.O.W., savings and money market accounts, totaled $1.6 billion at September 30, 2015 versus $1.3 billion at December 31, 2014 and $1.4 billion at September 30, 2014. Core deposits represented 87%, 86% and 86% of total deposits at September 30, 2015, December 31, 2014 and September 30, 2014, respectively. Demand deposits were $801 million at September 30, 2015, reflecting increases of 17.2% and 17.6% from $684 million and $681 million at December 31, 2014 and September 30, 2014, respectively. Demand deposits represented 45%, 44% and 43% of total deposits at September 30, 2015, December 31, 2014 and September 30, 2014, respectively. · Loans – Loans outstanding at September 30, 2015 increased by $297 million, or 23.6%, to $1.56 billion when compared to September 30, 2014 and increased by $204 million, or 15.1%, when compared to December 31, 2014. · Net Interest Margin – Net interest margin was 3.89% in the third quarter of 2015 versus 4.21% in the second quarter of 2015 and 4.00% in the third quarter of 2014. Adjusting for the impact of net non-accrual interest received in each period, the Company's core net interest margin was 3.85% in the third quarter of 2015 as compared to 3.99% in the second quarter of 2015 and 3.97% in the third quarter of 2014. (See Non-GAAP Disclosure contained herein.) The average cost of funds was 0.18% in the third quarter of 2015 versus 0.18% in the second quarter of 2015 and 0.16% in the third quarter of 2014. · Performance Ratios – Return on average assets and return on average common stockholders' equity were 0.97% and 10.15%, respectively, in the third quarter of 2015 versus 1.06% and 10.88%, respectively, in the second quarter of 2015, and 0.84% and 8.18%, respectively, in the third quarter of 2014. Earnings Summary for the Quarter Ended September 30, 2015 The Company recorded net income of $4.9 million during the third quarter of 2015 versus $3.7 million in the comparable quarter a year ago. The 31.7% improvement in third quarter 2015 net income resulted from a $1.8 million increase in net interest income and a $568 thousand reduction in total operating expenses in 2015 versus the comparable 2014 period. Partially offsetting these improvements was a $123 thousand reduction in non-interest income and a $100 thousand increase in the provision for loan losses in 2015 versus 2014. The Company's effective tax rate increased to 27.5% in 2015 from 19.0% a year ago. PRESS RELEASE October 21, 2015 Page4 of 17 The $1.8 million or 11.8% improvement in third quarter 2015 net interest income resulted from a $220 million (13.4%) increase in average total interest-earning assets. Partially offsetting the earning asset growth was an 11 basis point decline in the Company's net interest margin to 3.89% in 2015 from 4.00% in 2014. The Company's third quarter 2015 average total interest-earning asset yield was 4.06% versus 4.14% in the comparable 2014 quarterly period. The decline in the interest-earning asset yield in 2015 resulted from reductions in the average yields on the loan and investment portfolios of 22 and nine basis points, respectively, when compared to the third quarter of 2014. Adjusting for the impact of net non-accrual interest received in each period, the Company's core net interest margin was 3.85% in the third quarter of 2015 versus 3.97% in the third quarter of 2014. The Company's average balance sheet mix continued to improve as average loans increased by $292 million (24.0%) versus third quarter 2014 and low-yielding overnight interest-bearing deposits and federal funds sold declined by $30 million (71.3%) during the same period. The average securities portfolio decreased by $45 million to $331 million in the third quarter of 2015 versus the comparable 2014 period. The average yield on the investment portfolio was 3.62% in the third quarter of 2015 versus 3.71% a year ago. At September 30, 2015, tax-exempt municipal securities, at 37%, made up the largest component of the Company's investment portfolio. The available for sale securities portfolio had an unrealized pre-tax gain of $5.2 million and the entire securities portfolio had an estimated weighted average life of 4.6 years at September 30, 2015. The Company's average cost of total interest-bearing liabilities increased by five basis points to 0.32% in the third quarter of 2015 versus 0.27% in the third quarter of 2014. The Company's total cost of funds, among the lowest in the industry, increased nominally to 0.18% in the third quarter of 2015 versus 0.16% a year ago. Average core deposits increased $170 million (12.7%) to $1.5 billion during the third quarter of 2015 versus the comparable 2014 period, with average demand deposits representing 44% of third quarter 2015 average total deposits. Total deposits increased by $215 million or 13.6% to $1.8 billion at September 30, 2015 versus September 30, 2014. Core deposit balances, which represented 87% of total deposits at September 30, 2015, grew by $204 million or 15.0% during the same period. Average borrowings increased $41 million during the third quarter of 2015 compared to 2014 and were used, in part, to fund the growth in the Company's loan portfolio, which increased by $292 million on average during that same period. Total operating expenses declined by $568 thousand or 4.3% in the third quarter of 2015 versus 2014 principally the result of a $648 thousand reduction in employee compensation and benefits expense in 2015, reflecting lower expense levels for incentive compensation, pension, 401(k) and medical insurance in 2015. The Company's core operating efficiency ratio improved to 61.8% in the third quarter of 2015 from 69.2% a year ago. As a result of continued growth in the loan portfolio, the Company recorded a $350 thousand provision for loan losses during the third quarter of 2015. The Company recorded a provision for loan losses of $250 thousand in the third quarter of 2014. Non-interest income declined by $123 thousand or 4.8% in the third quarter of 2015 versus the comparable 2014 period. This reduction was due to several factors, most notably reductions in fiduciary fees (down $265 thousand) and service charges on deposits (down $138 thousand). Fiduciary fees declined as a result of the Company's decision to exit the wealth management market during the fourth quarter of 2014 through the sale of its wealth management business. Deposit service charges declined due to reductions in overdraft fees and demand deposit account analysis charges in 2015. Somewhat offsetting these reductions were higher net gains on the sale of securities available for sale (up $122 thousand) and on the sale of portfolio loans (up $153 thousand). Excluding the impact of the wealth management sale in 2014 and the net gain on the sale of securities in each period, non-interest income increased by $20 thousand in 2015. The Company recorded income tax expense of $1.9 million in the third quarter of 2015 resulting in an effective tax rate of 27.5% versus an income tax expense of $875 thousand and an effective tax rate of 19.0% in the comparable period a year ago. The increase in the 2015 effective tax rate resulted from growth in pre-tax income taxed at the 35% federal rate, coupled with a reduction in tax-exempt income versus the comparable 2014 period. PRESS RELEASE October 21, 2015 Page 5 of 17 Earnings Summary for the Nine Months Ended September 30, 2015 The Company recorded net income of $14.1 million during the first nine months of 2015 versus $11.2 million in the comparable 2014 period. The 25.1% improvement in 2015 net income resulted principally from a $5.3 million increase in net interest income in the first nine months of 2015 coupled with a $747 thousand reduction in total operating expenses and a $150 thousand decline in the provision for loan losses. Partially offsetting these positive factors was a $1.8 million reduction in non-interest income and an increase in the Company's effective tax rate in 2015. The $5.3 million or 11.5% improvement in September year-to-date 2015 net interest income resulted from a $205 million increase in average total interest-earning assets, offset in part by a nine basis point contraction of the Company's net interest margin to 4.02% in 2015 from 4.11% in 2014. The Company's September year-to-date 2015 average total interest-earning asset yield was 4.19% versus 4.27% in the comparable 2014 year-to-date period. A lower average yield on the Company's loan portfolio in the first nine months of 2015 versus the comparable 2014 period, down 27 basis points to 4.35%, was the primary contributing factor in the reduction in the interest-earning asset yield. The Company's average balance sheet mix continued to improve as average loans increased by $286 million (24.9%) versus September year-to-date 2014 and low-yielding overnight interest-bearing deposits, federal funds sold and securities purchased under agreements to resell declined by $31 million during the same period. The average securities portfolio decreased by $53 million to $346 million in the September year-to-date 2015 period versus 2014. The average yield on the investment portfolio was 3.74% in the 2015 period versus 3.73% a year ago. The Company's average cost of total interest-bearing liabilities increased by two basis points to 0.30% in the first nine months of 2015 versus 0.28% in the comparable 2014 period. The Company's total cost of funds was 0.17% in the first nine months of 2015 versus 0.16% in 2014. Average core deposits increased by $123 million to $1.4 billion during the first nine months of 2015 versus the comparable 2014 period, with average demand deposits representing 44% of year-to-date 2015 average total deposits. Average total deposits increased by $124 million or 8.1% to $1.7 billion during the September 2015 year-to-date period versus 2014. Average core deposit balances represented 86% of average total deposits during the 2015 period. Average borrowings increased by $76 million during the first nine months of 2015 compared to 2014 and represented 4.5% of total average funding during the September 2015 year-to-date period. Due to a combination of improved credit metrics coupled with $515 thousand in 2015 year-to-date net recoveries, the Company's provision for loan losses declined by $150 thousand during the first nine months of 2015 versus the comparable 2014 period. Total operating expenses declined by $747 thousand in the first nine months of 2015 versus 2014 as the result of reductions in several categories, most notably employee compensation and benefits (down $875 thousand) and consulting and professional services (down $392 thousand). Excluding a $449 thousand branch consolidation expense credit recorded in the 2014 year-to-date period, total operating expenses would have declined by $1.2 million or 3.0% in 2015 when compared to 2014. The Company's core operating efficiency ratio improved to 64.8% in the first nine months of 2015 from 70.8% a year ago. Non-interest income declined by $1.8 million or 21.1% in the September 2015 year-to-date period when compared to 2014. This reduction was due to several factors, most notably reductions in net gain on sale of premises and equipment (down $752 thousand), fiduciary fees (down $824 thousand), service charges on deposit accounts (down $515 thousand) and other service charges, commissions and fees (down $317 thousand). The reduction in net gain on the sale of premises and equipment resulted from gains recorded in 2014 on the sale of two bank properties. Fiduciary fees declined as a result of the Company's sale of its wealth management business in late 2014. Deposit service charges declined principally due to a reduction in overdraft and demand deposit account analysis fees in 2015. Other service charges, commissions and fees were lower than the comparable 2014 period primarily as the result of a reduction in income from the sale of investment products through the Company's branch network. Partially offsetting the foregoing reductions in non-interest income were increases in net gain on the sale of securities available for sale (up $331 thousand) and net gain on the sale of portfolio loans (up $351 thousand). The Company recorded income tax expense of $4.7 million in the year-to-date September 2015 period resulting in an effective tax rate of 25.0% versus an income tax expense of $3.0 million and an effective tax rate of 21.3% in the comparable period a year ago. The PRESS RELEASE October 21, 2015 Page6 of 17 increase in the 2015 effective tax rate resulted from growth in pre-tax income taxed at the 35% federal rate, coupled with a reduction in tax-exempt income versus the comparable 2014 period. Asset Quality Non-accrual loans totaled $7.5 million or 0.48% of loans outstanding at September 30, 2015 versus $13.0 million or 0.96% of total loans outstanding at December 31, 2014 and $14.7 million or 1.16% of loans outstanding at September 30, 2014. The allowance for loan losses as a percentage of total non-accrual loans amounted to 271%, 148% and 128% at September 30, 2015, December 31, 2014 and September 30, 2014, respectively. Total accruing loans delinquent 30 days or more amounted to $1 million or 0.06% of loans outstanding at September 30, 2015 as compared to $1 million or 0.10% of loans outstanding at December 31, 2014 and $3 million or 0.25% of loans outstanding at September 30, 2014. Total criticized and classified loans were $29 million at September 30, 2015 versus $40 million at December 31, 2014 and September 30, 2014. Criticized loans are those loans that are not classified but require some degree of heightened monitoring. Classified loans were $15 million at September 30, 2015 as compared to $30 million at December 31, 2014 and September 30, 2014. The allowance for loan losses as a percentage of total classified loans was 133%, 64% and 62%, respectively, at the same dates. At September 30, 2015, the Company had $13 million in troubled debt restructurings ("TDRs"), primarily consisting of commercial and industrial loans, commercial real estate loans and residential mortgages totaling $1 million, $5 million and $5 million, respectively. The Company had TDRs amounting to $20 million at December 31, 2014 and September 30, 2014. At September 30, 2015, the Company's allowance for loan losses amounted to $20.3 million or 1.30% of period-end loans outstanding. The allowance as a percentage of loans outstanding was 1.42% and 1.49% at December 31, 2014 and September 30, 2014, respectively. The Company recorded net loan charge-offs of $86 thousand in the third quarter of 2015 versus net loan recoveries of $726 thousand in the second quarter of 2015 and net loan recoveries of $72 thousand in the third quarter of 2014. As a percentage of average total loans outstanding, these net amounts represented, on an annualized basis, 0.02% for the third quarter of 2015, (0.21%) for the second quarter of 2015 and (0.02%) for the third quarter of 2014. The Company held no OREO during any of the reported periods. Capital Total stockholders' equity was $197 million at September 30, 2015 compared to $183 million at December 31, 2014 and September 30, 2014. The increase in stockholders' equity versus September 30, 2014 was due principally to net income recorded during the past twelve months, net of dividends paid. The Company's return on average common stockholders' equity was 10.15% and 9.95% for the three and nine months ended September 30, 2015 versus 8.18% and 8.51%, respectively, for the comparable 2014 periods. The Bank's tier 1 leverage, common equity tier 1 risk-based, tier 1 risk-based and total risk-based capital ratios were 9.78%, 11.77%, 11.77% and 13.01%, respectively, at September 30, 2015. Each of these ratios exceeds the regulatory guidelines for a "well capitalized" institution, the highest regulatory capital category. The Company's capital ratios also exceeded all regulatory requirements at September 30, 2015. The Company's TCE ratio (non-GAAP financial measure) was 9.38% at September 30, 2015 versus 9.50% at December 31, 2014 and 10.07% at September 30, 2014. Corporate Information Suffolk Bancorp is a one-bank holding company engaged in the commercial banking business through Suffolk County National Bank, a full service commercial bank headquartered in Riverhead, New York and Suffolk Bancorp's wholly owned subsidiary. Organized in 1890, the Bank has 27 branch offices in Nassau, Suffolk and Queens Counties, New York. For more information about the Bank and its products and services, please visit www.scnb.com. PRESS RELEASE October 21, 2015 Page7of 17 Non-GAAP Disclosure This discussion includes non-GAAP financial measures of the Company's TCE ratio, tangible common equity, tangible assets, core net income, core FTE net interest income, core FTE net interest margin, core operating expenses, core non-interest income, core FTE non-interest income and core operating efficiency ratio. A non-GAAP financial measure is a numerical measure of historical or future financial performance, financial position or cash flows that excludes or includes amounts that are required to be disclosed in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles in the United States ("U.S. GAAP"). The Company believes that these non-GAAP financial measures provide both management and investors a more complete understanding of the underlying operational results and trends and the Company's marketplace performance. The presentation of this additional information is not meant to be considered in isolation or as a substitute for the numbers prepared in accordance with U.S. GAAP and may not be comparable to similarly titled measures used by other financial institutions. With respect to the calculations of core net income, core FTE net interest income and core FTE net interest margin for the periods presented in this discussion, reconciliations to the most comparable U.S. GAAP measures are provided in the following tables. Such reconciliations for the TCE ratio, tangible common equity, tangible assets, core operating expenses, core non-interest income, core FTE non-interest income and core operating efficiency ratio are provided elsewhere herein. Three Months Ended September 30, Nine Months Ended September 30, (in thousands) CORE NET INCOME: Net income, as reported $ Less: Gain on sale of branch building and parking lot - - - ) Branch consolidation credits - - - ) Net non-accrual interest adjustment ) Total adjustments, before income taxes ) Adjustment for reported effective income tax rate ) Total adjustments, after income taxes ) Core net income $ Three Months Ended September 30, Nine Months Ended September 30, ($ in thousands) CORE NET INTEREST INCOME/MARGIN: Net interest income/margin (FTE) $ % $ % $ % $ % Net non-accrual interest adjustment ) %) ) %) ) %) ) %) Core net interest income/margin (FTE) $ % $ % $ % $ % Safe Harbor Statement Pursuant to the Private Securities Litigation Reform Act of 1995 Certain statements contained in this discussion are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These can include remarks about the Company, the banking industry, the economy in general, expectations of the business environment in which the Company operates, projections of future performance, and potential future credit experience. These remarks are based upon current management expectations, and may, therefore, involve risks and uncertainties PRESS RELEASE October 21, 2015 Page8 of 17 that cannot be predicted or quantified, that are beyond the Company's control and that could cause future results to vary materially from the Company's historical performance or from current expectations. These remarks may be identified by such forward-looking statements as "should," "expect," "believe," "view," "opportunity," "allow," "continues," "reflects," "typically," "usually," "anticipate," or similar statements or variations of such terms. Factors that could affect the Company include particularly, but are not limited to: increased capital requirements mandated by the Company's regulators; the Company's ability to raise capital; competitive factors, including price competition; changes in interest rates; increases or decreases in retail and commercial economic activity in the Company's market area; variations in the ability and propensity of consumers and businesses to borrow, repay, or deposit money, or to use other banking and financial services; results of regulatory examinations or changes in law, regulations or regulatory practices; the Company's ability to attract and retain key management and staff; any failure by the Company to maintain effective internal control over financial reporting; larger-than-expected losses from the sale of assets; and the potential that net charge-offs are higher than expected or for further increases in our provision for loan losses. Further, it could take the Company longer than anticipated to implement its strategic plans to increase revenue and manage non-interest expense, or it may not be possible to implement those plans at all. Finally, new and unanticipated legislation, regulation, or accounting standards may require the Company to change its practices in ways that materially change the results of operations. We have no obligation to update any forward-looking statements to reflect events or circumstances after the date of this document. For more information, see the risk factors described in the Company's Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. Financial Highlights Follow PRESS RELEASE October 21, 2015 Page9 of 17 CONSOLIDATED STATEMENTS OF CONDITION (unaudited, dollars in thousands, except per share data) September 30, 2015 December 31, 2014 September 30, 2014 ASSETS Cash and cash equivalents Cash and non-interest-bearing deposits due from banks $ $ $ Interest-bearing deposits due from banks Federal funds sold - Total cash and cash equivalents Interest-bearing time deposits in other banks - Federal Reserve and Federal Home Loan Bank stock and other investments Investment securities: Available for sale, at fair value Held to maturity (fair value $69,402, $64,796 and $63,942, respectively) Total investment securities Loans Allowance for loan losses Net loans Loans held for sale - Premises and equipment, net Bank owned life insurance Deferred taxes Accrued interest and loan fees receivable Goodwill and other intangibles Other assets TOTAL ASSETS $ $ $ LIABILITIES & STOCKHOLDERS' EQUITY Demand deposits $ $ $ Savings, N.O.W. and money market deposits Subtotal core deposits Time deposits Total deposits Borrowings Unfunded pension liability - Capital leases Other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY Common stock (par value $2.50; 15,000,000 shares authorized; issued 13,956,250, 13,836,508 and 13,833,328 shares, respectively, at September 30, 2015, December 31, 2014 and September 30, 2014; outstanding 11,790,512, 11,670,770 and 11,667,590 shares, respectively, at September 30, 2015, December 31, 2014 and September 30, 2014) Surplus Retained earnings Treasury stock at par (2,165,738 shares) Accumulated other comprehensive loss, net of tax ) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ $ PRESS RELEASE October 21, 2015 Page 10 of 17 CONSOLIDATED STATEMENTS OF INCOME (unaudited, dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans and loan fees $ U.S. Government agency obligations Obligations of states and political subdivisions Collateralized mortgage obligations Mortgage-backed securities Corporate bonds 96 38 Federal funds sold, securities purchased under agreements to resell and interest-bearing deposits due from banks 7 35 50 Dividends 71 42 Total interest income INTEREST EXPENSE Savings, N.O.W. and money market deposits Time deposits Borrowings 94 2 7 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges, commissions and fees Fiduciary fees - - Net gain (loss) on sale of securities available for sale 11 ) Net gain on sale of portfolio loans Net gain on sale of mortgage loans originated for sale 85 51 Net gain on sale of premises and equipment - - - Income from bank owned life insurance Other operating income 25 25 Total non-interest income OPERATING EXPENSES Employee compensation and benefits Occupancy expense Equipment expense Consulting and professional services FDIC assessment Data processing Branch consolidation credits - - - ) Other operating expenses Total operating expenses Income before income tax expense Income tax expense NET INCOME $ EARNINGS PER COMMON SHARE - BASIC $ EARNINGS PER COMMON SHARE - DILUTED $ PRESS RELEASE October 21, 2015 Page11 of 17 CONSOLIDATED STATEMENTS OF INCOME QUARTERLY TREND (unaudited, dollars in thousands, except per share data) Three Months Ended September 30, June 30, March 31, December 31, September 30, INTEREST INCOME Loans and loan fees $ U.S. Government agency obligations Obligations of states and political subdivisions Collateralized mortgage obligations Mortgage-backed securities Corporate bonds 96 45 38 38 38 Federal funds sold, securities purchased under agreements to resell and interest-bearing deposits due from banks 7 20 23 27 35 Dividends 71 90 60 37 42 Total interest income INTEREST EXPENSE Savings, N.O.W. and money market deposits Time deposits Borrowings 94 41 2 Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Other service charges, commissions and fees Fiduciary fees - - - Net gain on sale of securities available for sale 26 31 11 Net gain on sale of portfolio loans - - Net gain on sale of mortgage loans originated for sale 85 61 69 51 Income from bank owned life insurance Other operating income 25 23 74 25 Total non-interest income OPERATING EXPENSES Employee compensation and benefits Occupancy expense Equipment expense Consulting and professional services FDIC assessment Data processing Other operating expenses Total operating expenses Income before income tax expense Income tax expense NET INCOME $ EARNINGS PER COMMON SHARE - BASIC $ EARNINGS PER COMMON SHARE - DILUTED $ PRESS RELEASE October 21, 2015 Page12 of 17 STATISTICAL SUMMARY (unaudited, dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, EARNINGS: Earnings per common share - diluted $ Net income Net interest income Cash dividends per common share AVERAGE BALANCES: Total assets $ Loans and performing loans held for sale Investment securities Interest-earning assets Demand deposits Core deposits (1) Total deposits Borrowings Stockholders' equity FINANCIAL PERFORMANCE RATIOS: Return on average assets % Return on average stockholders' equity % Average loans/average deposits % Average core deposits/average deposits % Average demand deposits/average deposits % Net interest margin (FTE) % Operating efficiency ratio (2) % Core operating efficiency ratio (3) % (1) Demand, savings, N.O.W. and money market deposits. (2) The operating efficiency ratio is calculated by dividing operating expenses, excluding net gains and losses on sales and writedowns of OREO, by the sum of fully taxable equivalent ("FTE") net interest income and non-interest income, excluding net gains and losses on bulk sales of loans and sales of available for sale securities. (3) The core operating efficiency ratio is calculated by making certain adjustments to the operating efficiency ratio calculation. The core operating efficiency ratio is not required by U.S. GAAP or by applicable bank regulatory requirements, but is a metric used by management to evaluate core operating efficiency. Since there is no authoritative requirement to calculate this ratio, our ratio is not necessarily comparable to similar efficiency measures disclosed or used by other companies in the financial services industry. The core operating efficiency ratio is a non-GAAP financial measure and should be considered in addition to, not as a substitute for or superior to, financial measures determined in accordance with U.S. GAAP. The reconciliation of core FTE net interest income to FTE net interest income is provided elsewhere herein. With respect to the calculation of the actual unaudited core operating efficiency ratio as of the reported periods, the reconciliation of core operating expenses to U.S. GAAP total operating expenses and core non-interest income to U.S. GAAP total non-interest income and the calculation of the core operating efficiency ratio are set forth below: Core operating expenses: Total operating expenses $ Adjust for branch consolidation credits - - - Core operating expenses Core non-interest income: Total non-interest income Adjust for gain on sale of branch building and parking lot - - - ) Core non-interest income Adjust for tax-equivalent basis Core FTE non-interest income Core operating efficiency ratio: Core operating expenses Core FTE net interest income Core FTE non-interest income Less net (gain) loss on sale of securities available for sale ) ) ) 12 Total FTE revenue Core operating expenses/total FTE revenue % PRESS RELEASE October 21, 2015 Page13 of 17 STATISTICAL SUMMARY (continued) (unaudited, dollars in thousands) RECONCILIATION OF BASIC AND DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Three Months Ended September 30, Nine Months Ended September 30, Weighted average common shares outstanding Weighted average unvested restricted shares Weighted average shares for basic earnings per share Additional diluted shares: Stock options Weighted average shares for diluted earnings per share CAPITAL RATIOS: September 30, June 30, March 31, December 31, September 30, Suffolk Bancorp: Tier 1 leverage ratio % Common equity tier 1 risk-based capital ratio % % % N/ A N/ A Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tangible common equity ratio (1) % Total stockholders' equity/total assets (2) % Suffolk County National Bank: Tier 1 leverage ratio % Common equity tier 1 risk-based capital ratio % % % N/ A N/ A Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tangible common equity ratio (1) % Total stockholders' equity/total assets (2) % (1) The ratio of tangible common equity to tangible assets, or TCE ratio, is calculated by dividing total common stockholders' equity by total assets, after reducing both amounts by intangible assets. The TCE ratio is not required by U.S. GAAP or by applicable bank regulatory requirements, but is a metric used by management to evaluate the adequacy of our capital levels. Since there is no authoritative requirement to calculate the TCE ratio, our TCE ratio is not necessarily comparable to similar capital measures disclosed or used by other companies in the financial services industry. Tangible common equity and tangible assets are non-GAAP financial measures and should be considered in addition to, not as a substitute for or superior to, financial measures determined in accordance with U.S. GAAP. With respect to the calculation of the actual unaudited TCE ratios as of September 30, 2015, reconciliations of tangible common equity to U.S. GAAP total common stockholders' equity and tangible assets to U.S. GAAP total assets are set forth below: Suffolk Bancorp: Total stockholders' equity $ Total assets $ % Less: intangible assets ) Less: intangible assets ) Tangible common equity $ Tangible assets $ % Suffolk County National Bank: Total stockholders' equity $ Total assets $ % Less: intangible assets ) Less: intangible assets ) Tangible common equity $ Tangible assets $ % (2) The ratio of total stockholders' equity to total assets is the most comparable U.S. GAAP measure to the non-GAAP tangible common equity ratio presented herein. PRESS RELEASE October 21, 2015 Page 14 of 17 STATISTICAL SUMMARY (continued) (unaudited, dollars in thousands, except per share data) Periods Ended September 30, June 30, March 31, December 31, September 30, LOAN DISTRIBUTION (1): Commercial and industrial $ Commercial real estate Multifamily Mixed use commercial Real estate construction Residential mortgages Home equity Consumer Total loans $ Sequential quarter growth rate % Period-end loans/deposits ratio % FUNDING DISTRIBUTION: Demand $ N.O.W. Savings Money market Total core deposits Time Total deposits Borrowings Total funding sources $ Sequential quarter growth rate - total deposits % % % %) % Period-end core deposits/total deposits ratio % Period-end demand deposits/total deposits ratio % Cost of funds for the quarter % EQUITY: Common shares outstanding Stockholders' equity $ Book value per common share Tangible common equity Tangible book value per common share (1) Excluding loans held for sale. PRESS RELEASE October 21, 2015 Page 15 of 17 ASSET QUALITY ANALYSIS (unaudited, dollars in thousands) Three Months Ended September 30, June 30, March 31, December 31, September 30, Non-performing assets (1): Non-accrual loans: Commercial and industrial $ Commercial real estate Residential mortgages Home equity Consumer 42 44 Total non-accrual loans Loans 90 days or more past due and still accruing - Total non-performing loans Non-accrual loans held for sale - OREO - Total non-performing assets $ Total non-accrual loans/total loans (2) % Total non-performing loans/total loans (2) % Total non-performing assets/total assets % Troubled debt restructurings ("TDRs") (2): Total TDRs $ Performing TDRs Activity in the allowance for loan losses: Balance at beginning of period $ Less: charge-offs 9 22 Recoveries Provision for loan losses - Balance at end of period $ Allowance for loan losses/non-accrual loans (1) (2) % Allowance for loan losses/non-performing loans (1) (2) % Allowance for loan losses/total loans (1) (2) % Net charge-offs (recoveries): Commercial and industrial $ $ ) $ $ ) $ ) Commercial real estate ) ) (7 ) ) ) Residential mortgages (4 ) ) ) (4 ) (4 ) Home equity ) (5 ) (2 ) (2 ) (3 ) Consumer (4 ) (1 ) (4 ) - 2 Total net charge-offs (recoveries) $ 86 $ ) $ $ ) $ ) Net charge-offs (recoveries) (annualized)/average loans % %) % %) %) Delinquencies and non-accrual loans as a % of total loans (1): Loans 30 - 59 days past due % Loans 60 - 89 days past due % Loans 90 days or more past due and still accruing - Total accruing past due loans % Non-accrual loans % Total delinquent and non-accrual loans % (1) At period end. (2) Excluding loans held for sale. PRESS RELEASE October 21, 2015 Page 16 of 17 NET INTEREST INCOME ANALYSIS For the Three Months Ended September 30, 2015 and 2014 (unaudited, dollars in thousands) Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets: Interest-earning assets: Investment securities (1) $ $ % $ $ % Federal Reserve and Federal Home Loan Bank stock and other investments 71 42 Federal funds sold and interest-bearing deposits due from banks 7 35 Loans and performing loans held for sale (2) Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Savings, N.O.W. and money market deposits $ $ % $ $ % Time deposits Total savings and time deposits Borrowings 94 2 Total interest-bearing liabilities Demand deposits Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Total cost of funds % % Net interest rate spread % % Net interest income/margin % % Less tax-equivalent basis adjustment ) ) Net interest income $ $ (1) Interest on securities includes the effects of tax-equivalent basis adjustments of $692 and $830 in 2015 and 2014, respectively. (2) Interest on loans includes the effects of tax-equivalent basis adjustments of $150 and $136 in 2015 and 2014, respectively. PRESS RELEASE October 21, 2015 Page 17 of 17 NET INTEREST INCOME ANALYSIS For the Nine Months Ended September 30, 2015 and 2014 (unaudited, dollars in thousands) Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets: Interest-earning assets: Investment securities (1) $ $ % $ $ % Federal Reserve and Federal Home Loan Bank stock and other investments Federal funds sold, securities purchased under agreements to resell and interest-bearing deposits due from banks 50 Loans and performing loans held for sale (2) Total interest-earning assets $ % $ % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Savings, N.O.W. and money market deposits $ $ % $ $ % Time deposits Total savings and time deposits Borrowings 7 Total interest-bearing liabilities Demand deposits Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Total cost of funds % % Net interest rate spread % % Net interest income/margin % % Less tax-equivalent basis adjustment ) ) Net interest income $ $ (1) Interest on securities includes the effects of tax-equivalent basis adjustments of $2,327 and $2,573 in 2015 and 2014, respectively. (2) Interest on loans includes the effects of tax-equivalent basis adjustments of $432 and $348 in 2015 and 2014, respectively.
